
	
		I
		112th CONGRESS
		1st Session
		H. R. 883
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To expand and enhance existing adult day programs for
		  people with neurological diseases or conditions (such as multiple sclerosis,
		  Parkinson’s disease, traumatic brain injury, or other similar diseases or
		  conditions) to support and improve access to respite services for family
		  caregivers who are taking care of such people, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Adult Day Achievement Center
			 Enhancement Act.
		2.FindingsThe Congress finds the following:
			(1)One in 6 people in
			 the United States lives with a neurological disease or condition that can often
			 result in disability, and which may require the individual to seek assistance
			 in carrying out the activities of daily living. Neurological diseases or
			 conditions such as multiple sclerosis (MS), early-onset Parkinson’s disease,
			 and traumatic brain injury (TBI) can also typically affect younger adults in
			 the middle of their lives.
			(2)Multiple sclerosis
			 is a chronic, often disabling disease that attacks the central nervous system
			 with symptoms ranging from numbness in limbs to paralysis and loss of vision.
			 Most people with MS are diagnosed between the ages of 20 and 50 years of age.
			 It is estimated that over 400,000 people in the United States are living with
			 MS. Persons living with MS who experience more severe forms of the disease are
			 likely to require either home care or nursing home placement, though the vast
			 majority would prefer to remain at home to receive the care they need. Where
			 home care is concerned, approximately 80 percent of such care is provided by
			 informal, unpaid caregivers who are generally family members.
			(3)Parkinson’s
			 disease is a chronic, progressive neurological disease. The 4 primary symptoms
			 of Parkinson’s disease are tremor, or trembling in hands, arms, legs, jaw, and
			 face; rigidity, or stiffness of the limbs and trunk; bradykinesia, or slowness
			 of movement; and postural instability, or impaired balance and coordination. It
			 is estimated that nearly 1,000,000 people live with Parkinson’s and of those 5
			 to 10 percent are diagnosed younger than 60 and deemed
			 early-onset.
			(4)Traumatic brain
			 injury is a neurological condition that typically results from a blow or jolt
			 to the head or a penetrating head injury and that can impact one or more parts
			 of the brain, thereby temporarily or permanently disrupting normal brain
			 function. The Centers for Disease Control and Prevention estimates that
			 1,400,000 TBIs occur annually, resulting in disabilities affecting up to 90,000
			 people among a broad range of age groups. Traumatic brain injury is also a
			 serious issue that affects military service members. Estimates in prior
			 military conflicts indicate that TBI was present in 14–20 percent of surviving
			 casualties.
			(5)Family caregivers
			 are a crucial source of support and assistance for individuals suffering with
			 disabilities. Family caregivers, the majority of whom are women, provide an
			 estimated $306,000,000,000 in free services annually. The
			 current pool of potential family caregivers is dwindling, from 11 potential
			 caregivers for each person needing care today to a projected 4 to 1 ratio by
			 2050.
			(6)Recent studies
			 indicate that the total estimated cost to employers for full-time employees
			 with intensive caregiving responsibilities is $17,100,000,000. The total
			 estimated cost to employers for all full-time, employed caregivers is
			 $33,600,000,000 annually.
			(7)Adult day programs
			 can offer services, including medical care, rehabilitation therapies, dignified
			 assistance with the activities of daily living, nutrition therapy, health
			 monitoring, social interaction, stimulating activities, and transportation to
			 seniors, people with disabilities, and younger adults with chronic
			 diseases.
			(8)Adult day programs
			 geared toward people living with neurological diseases or conditions such as
			 MS, Parkinson’s disease, TBI, or other similar diseases or conditions provide
			 an important response to the needs of people with living with these conditions
			 and their caregivers. Adult day programs can help to ameliorate symptoms,
			 reduce dependency, provide important socialization opportunities, and maintain
			 quality of life.
			(9)Adult day programs
			 have been shown to provide a range of documented benefits including
			 improvements in functional status, social support, and reductions in fatigue,
			 depression and pain. Adult day programs also reduce ongoing medical care and
			 hospital costs and decrease admissions to nursing home facilities, which can be
			 costly for many families, by allowing individuals to receive health and social
			 services while continuing to live at home.
			(10)There are
			 currently few adult day programs focused on younger adult populations in the
			 United States. As a result, the majority of people living with neurological
			 diseases are unable to access this important opportunity for maximizing their
			 health and wellness. Although people living with neurological diseases or
			 conditions may be able to access other existing adult day programs, such
			 programs are not typically intended for younger adults living with chronic
			 diseases or conditions, and may not provide the appropriate services to meet
			 the age-related or disability status of these individuals.
			3.Establishment of
			 adult day programs
			(a)Survey of
			 existing adult day programs
				(1)In
			 generalNot later than 90
			 days after the date of the enactment of this section, the Assistant Secretary
			 for Aging shall initiate a comprehensive survey of current adult day programs
			 that provide care and support to individuals living with neurological diseases
			 or conditions such as multiple sclerosis, Parkinson’s disease, or traumatic
			 brain injury, including any other similar diseases or conditions.
				(2)Survey
			 elementsIn carrying out the survey under paragraph (1), the
			 Assistant Secretary for Aging may utilize existing publicly available research
			 on adult day programs, and shall—
					(A)identify ongoing successful adult day
			 programs, including by providing a brief description of how such programs were
			 initially established and funded;
					(B)develop a set of best practices to help
			 guide the establishment and replication of additional successful adult day
			 programs, including—
						(i)program
			 guidelines;
						(ii)recommendations
			 on the scope of services that should be provided (which may include
			 rehabilitation therapy, psychosocial support, social stimulation and
			 interaction, and spiritual, educational, or other such services); and
						(iii)performance
			 goals and indicators to measure and analyze the outcomes generated by the
			 services provided and to evaluate the overall success of the program;
			 and
						(C)evaluate the
			 extent to which the Administration on Aging supports adult day programs, either
			 directly or indirectly, through current Federal grant programs.
					(3)ReportNot
			 later than 180 days after initiating the survey under paragraph (1), the
			 Assistant Secretary for Aging shall produce and make publicly available a
			 summary report on the results of the survey. Such report shall include each of
			 the elements described in paragraph (2).
				(b)Establishment of
			 grant program
				(1)In
			 generalNot later than 90 days after producing the report
			 required by subsection (a)(3), the Assistant Secretary for Aging shall
			 establish within the Administration on Aging a competitive grant program for
			 awarding grants annually to eligible entities, based on the best practices
			 developed under subsection (a), to fund adult day programs.
				(2)Eligible
			 entitiesIn order to be eligible for a grant under this
			 subsection, an entity shall demonstrate the following:
					(A)Understanding of the special needs of
			 people living with neurological diseases or conditions such as multiple
			 sclerosis, Parkinson’s disease, traumatic brain injury, or other similar
			 diseases or conditions, including their functional abilities and the potential
			 complications across all types of cases and stages of such diseases or
			 conditions.
					(B)Understanding of the issues experienced by
			 family caregivers who assist a family member with neurological diseases or
			 conditions such as multiple sclerosis, Parkinson’s disease, traumatic brain
			 injury, or other similar diseases or conditions.
					(C)A capacity to
			 provide the services recommended by the best practices developed under
			 subsection (a).
					(3)Additional
			 selection requirementThe Assistant Secretary for Aging shall not
			 award a grant to an entity under this subsection if the amount of the award
			 would constitute more than 40 percent of the operating budget of the entity in
			 the fiscal year for which funds for the grant are authorized to be expended.
			 For purposes of this subsection, the fair market value of annual in-kind
			 contributions of equipment or services shall be considered as part of the
			 operating budget of the entity.
				(4)Selection of
			 grant recipientsNot later than 90 days after establishing the
			 grant program under this subsection, the Assistant Secretary for Aging shall
			 award the first annual series of grants under the program. In awarding grants
			 under this subsection, the Assistant Secretary should ensure, to the extent
			 practicable, a diverse geographic representation among grant recipients and
			 that, subject to the availability of appropriations—
					(A)a minimum of 5
			 entities are selected as grant recipients for the first fiscal year for which
			 such grants are awarded;
					(B)a minimum of 10
			 entities are selected as grant recipients for the second such fiscal
			 year;
					(C)a minimum of 12
			 entities are selected as grant recipients for the third such fiscal year;
			 and
					(D)a minimum of 15
			 entities are selected as grant recipients for the fourth such fiscal
			 year.
					(5)ReportNo
			 later than 1 year after the initial award of grants under this subsection, and
			 annually thereafter, the Assistant Secretary for Aging shall produce and make
			 publicly available a brief summary report on the grant program under this
			 section. Each such report shall include the following:
					(A)A description of
			 the adult day programs receiving funding under this section, including the
			 amount of Federal funding awarded and the expected outcomes of each
			 program.
					(B)A description of
			 performance goals and indicators to monitor the progress of grant recipients
			 in—
						(i)responding to the needs of individuals
			 living with neurological diseases or conditions such as multiple sclerosis,
			 Parkinson’s disease, traumatic brain injury, or other similar diseases or
			 conditions; and
						(ii)assisting the
			 family caregivers of such individuals.
						(C)Any plans for
			 improving oversight and management of the grant program.
					(c)DefinitionsIn
			 this Act:
				(1)The term adult day program
			 means a program that provides comprehensive and effective care and support
			 services to individuals living with neurological diseases or conditions such as
			 multiple sclerosis, Parkinson’s disease, traumatic brain injury, or other
			 similar diseases or conditions that may result in a functional or degenerative
			 disability and to their family caregivers and that may assist participants in
			 ways that—
					(A)maintain or
			 improve their functional abilities, or otherwise help them adjust to their
			 changing functional abilities;
					(B)prevent the onset
			 of complications associated with severe forms of the disease or
			 condition;
					(C)promote
			 alternatives to placement in nursing homes;
					(D)reduce the strain on family caregivers
			 taking care of a family member living with such diseases or conditions;
					(E)focus on
			 supporting the emotional, social, and intellectual needs of a younger adult
			 population; or
					(F)address the needs
			 of veterans living with such diseases or conditions.
					(2)The term family caregiver
			 means a family member or foster parent who provides unpaid assistance (which
			 may include in-home monitoring, management, supervision, care and treatment, or
			 other similar assistance) to another adult family member with a special
			 need.
				(d)Authorization of
			 appropriationsTo carry out
			 this section, in addition to amounts otherwise made available for such purpose,
			 there are authorized to be appropriated, and to remain available until
			 expended, the following:
				(1)$1,000,000 for
			 fiscal year 2012.
				(2)$3,000,000 for
			 fiscal year 2013.
				(3)$6,000,000 for
			 fiscal year 2014.
				(4)$8,000,000 for
			 fiscal year 2015.
				(5)$10,000,000 for
			 fiscal year 2016.
				
